Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3,5-10,12 and 15-19 are pending.
Claim 3 is withdrawn.
Claims 5-10, 12 and 15-19 are examined herewith.
Applicant’s election without traverse of Group II, with N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide in the reply filed on 5/20/2022 is acknowledged.
	EXAMINER’S NOTE:  The instant claims are rejected to the extent that they read upon the elected species.
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 24, 2021 and May 20, 2022, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5-6 recite a compound that binds to fascin that binds to binding site 2 and 3. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5,2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure ..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
Applicant has failed to provide any structural characteristics, chemical formula, name(s) or physical properties of a compound that binds to binding site 2 and 3, aside from a broad recitation that such are contemplated for use in the invention. As such, it is not apparent that Applicant was actually in possession of, and intended to be used within the context of the present invention, any specific compound at the time the present invention was made.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factor present in the claims is a recitation of compound that binds to binding site 2 and 3.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




	Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WO 2015/0299191) of record.
	Huang teaches the compounds of claim 21 (all fall within the instantly claimed compound) for the treatment of a condition or disorder mediated by fascin activity (claim 24).
	It is inherent that upon administration of the compounds of claim 21 of Huang would effectively prevent neuronal disease such as Alzheimer’s disease.  In other words, regardless if the subject is healthy or not, would be in need of prevention of  Alzheimer’s.  Preventing is take to mean “not yet happen”. Therefore, the method of preventing Alzheimer' s disease does not require the patient to have Alzheimer' s disease.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0080843) of record and further in view of McGill (Alzheimer’s disease:  neuronal loss very limited, Alzheimer’s disease_ neuronal loss very limited _ Newsroom - McGill University.pdf, January 2018).
Huang teaches a method of treating neuronal disorder or neuronal degeneration (claim 30) with the administration of fascin inhibitor (claim 33).  Huang teaches that the fascin inhibitor may be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide (claim 45).  Huang teaches that amount of the compound, or an active salt or derivative thereof, required for use in treatment will vary not only with the particular salt selected but also with the route of administration, the nature of the condition being treated and the age and condition of the patient and will be ultimately at the discretion of the attendant physician or clinician.  In general, however, a suitable dose will be in the range of from about 1.0 to about 200 mg/kg, e.g., from about 1 to about 100 mg/kg of body weight per day, such as about 2.0 to about 100 mg/kg of body weight per day, such as about 3.0 to about 50 mg per kilogram body weight of the recipient per day, or in the range of about 5 to 20 mg/kg/day (paragraph 0452).
Huang does not disclose Alzheimer’s disease.
McGill  teaches that Alzheimer’s is considered a neurodegenerative disease, which means that it is accompanied by a significant, progressive loss of neurons and their nerve endings, or synapses.
It would have been obvious to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide for the treatment of Alzheimer’s disease as the neuronal disease.  One would have been motivated to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat Alzheimer’s disease because it is known that Alzheimer’s disease is a neurodegenerative disease which is characterized by significant, progressive loss of neurons and their nerve endings, or synapses as taught McGill with a reasonable expectation of success. 
Additionally, Alzheimer's disease is a neuronal disease or disorder, the instant specification, page 1 and the election of Alzheimer's disease as a neuronal disease or disorder are taken as evidentiary that Alzheimer's disease is a neuronal disease or disorder.
It would have been obvious to one or ordinarily skills in the art at the time of filing that the administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration would bind to fascin at least at binding site 2 and 3 with the same administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration.


	Claim(s) 5-10, 12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (WO 2015/127125) and in view of McGill (Alzheimer’s disease:  neuronal loss very limited, Alzheimer’s disease_ neuronal loss very limited _ Newsroom - McGill University.pdf, January 2018).


	Huang teaches the following compound:
  
    PNG
    media_image1.png
    331
    269
    media_image1.png
    Greyscale
 (paragraph 0089).  Huang teaches a method for treating neuronal disorders (paragraph 0096 and claim 25).  Huang teaches that the dosing is from about 1 to about 100 mg/kg (paragraph 0133).
McGill  teaches that Alzheimer’s is considered a neurodegenerative disease, which means that it is accompanied by a significant, progressive loss of neurons and their nerve endings, or synapses.
It would have been obvious to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide for the treatment of Alzheimer’s disease as the neuronal disease.  One would have been motivated to administer be N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat Alzheimer’s disease because it is known that Alzheimer’s disease is a neurodegenerative disease which is characterized by significant, progressive loss of neurons and their nerve endings, or synapses as taught McGill with a reasonable expectation of success. 
Additionally, Alzheimer's disease is a neuronal disease or disorder, the instant specification, page 1 and the election of Alzheimer's disease as a neuronal disease or disorder are taken as evidentiary that Alzheimer's disease is a neuronal disease or disorder.
It would have been obvious to one or ordinarily skills in the art at the time of filing that the administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration would bind to fascin at least at binding site 2 and 3 with the same administration of N-(1-(4-(trifluoromethyl)benzyl)-1H-indazol-3-yl)furan-2-carboxamide to treat neuronal disorder or neuronal degeneration.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

	Claims 5-10, 12, 15-19 are rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627